Citation Nr: 0216047	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-00 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected generalized anxiety disorder.  



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for 
generalized anxiety disorder and assigned a 10 percent 
rating, effective March 16, 1993, the date of the veteran's 
claim.  The veteran appealed this determination to the Board.  
In a November 2001 rating decision, the RO granted a 30 
percent rating, effective March 16, 1993.  The claim remains 
on appeal as the disability evaluation assigned is less than 
the maximum available benefits under VA laws and regulations.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran's claim in regard to the appropriate rating for 
his service-connected generalized anxiety disorder is based 
on disagreement with the initial rating assigned following a 
grant of service connection; thus, the whole period is for 
consideration and separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran submitted evidence directly to the Board with a 
waiver of RO consideration in accordance with 38 C.F.R. 
§ 20.1304 (2002).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's generalized anxiety disorder is manifested 
by no more than definite social and industrial impairment; or 
occasional decrease in occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
generalized anxiety disorder have not been met from March 16, 
1993.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.130, Diagnostic 
Code 9400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  Furthermore, the Board is of the opinion 
that the new law and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation governing the case 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply).   

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, and VA letters 
to the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  In a November 14, 2001 letter, the 
veteran was informed the veteran of the recent enactment of 
the VCAA, was apprised of the evidence necessary to 
substantiate his claim for a rating in excess of 30 percent 
for his generalized anxiety disorder.  The RO requested that 
he identify any outstanding evidence that would substantiate 
his claim, and he was provided with copies of the appropriate 
release forms that he needed to return.  The RO noted that VA 
would make reasonable efforts to obtain relevant evidence; 
however, he was responsible for submitting the evidence.  As 
such, the Board finds that the correspondence clearly 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim and 
identified the evidence that VA was to acquire on his behalf 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment records were associated with 
the file and the veteran was afforded numerous VA 
examinations.  Private medical records were associated with 
the file, and the veteran has not identified any evidence 
which has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal, and he 
canceled his opportunity to appear at a personal hearing 
before a Member of the Board.  


II.  Factual Background

In awarding service connection for a generalized anxiety 
disorder, the RO implemented the Board's June 2000 decision.  
A 30 percent rating has been assigned for the disability from 
the date of the veteran's initial claim.  He has asserted 
that he is entitled to a higher rating.  Hence, the case has 
been returned to the Board for further appellate review.  

Medical records for the period from 1993 to 1996, reflect 
that the veteran was treated for an anxiety disorder.  
However, his symptoms were reported to be mild to moderate.  
There were no hospitalizations, panic attacks, or suicidal 
thoughts.  He did experience many interpersonal problems.  

A June 1998 VA examination report reflects that the veteran 
gave a history of having anxiety and a depressed mood.  The 
diagnoses were:  Axis I, generalized anxiety disorder; Axis 
II, personality disorder.  On VA social work evaluation that 
same month, the finding was recurrent anxiety symptoms 
associated with depression.  In a July 1998 addendum to the 
psychiatric examination, the examiner noted that the 
psychiatric and social evaluations were done and the entire 
claims file had been reviewed.  It was stated that the 
records indicated that the veteran began having psychological 
problems while in service, and was referred for a psychiatric 
consultation.  It was noted that he began treatment only 
after he left service in 1992 and had been receiving 
treatment since his discharge.  His symptomatology was 
consistent with a personality disorder and anxiety disorder.  
The examiner opined that the veteran's problems in service 
could have been the result of the personality disorder and 
anxiety disorder, and concluded that it was likely that the 
stress while in service could have contributed to the anxiety 
disorder component.  

A July 2000 VA mental disorders examination report reflects 
that the examiner had reviewed the veteran's claims files 
prior to the examination.  It was noted that the veteran 
continued to experience anxiety and depression.  The veteran 
reported that he was on Social Security disability benefits 
and that he was unable to work in the future.  He reported 
that the only person that he talked to was his mother, and 
that he fought with her constantly.  He related that he had 
not talked with his younger sister for almost a year, since 
he had had an argument with her.  He stated that he did not 
really feel as depressed as he had in the past, but that he 
constantly felt angry at everybody.  He stated that he also 
felt quite suspicious and he believed that since he began the 
appeal process, that VA had people watching him.  The veteran 
denied having crying spells and suicidal thoughts.  He stated 
that he was very angry much of the time, and that although he 
had thoughts of hurting people, he had no intention of doing 
so.  He stated that his energy level was good and, at times, 
he did not know what to do with what he considered an excess 
amount of energy.  The veteran described his sleep as 
restless, that he would awaken once during the night on a 
regular basis, and that he would stay up for about two hours 
before going back to bed.  Overall, he was able to get six 
hours of sleep in a twenty-four hour period.  He stated that 
in the afternoons, he would feel light-headed, but that he 
would feel better after he ate and took a nap.  He related 
that he had frequent animated dreams, but that they were not 
nightmares.  He related that he had no friends, social 
contacts or hobbies, and that he spent most of his time at 
home watching television.  

A mental status examination in July 2000 revealed that the 
veteran was oriented in all three spheres, and was cognizant 
of the reason for the interview.  The veteran was logical and 
coherent, except when he talked about VA and the government.  
He was generally articulate and spontaneous.  He was somewhat 
circumstantial and tangential, and had to be brought back to 
the topic many times.  He made good eye contact and his voice 
was well-modulated.  His mood was quite irritable.  Overall, 
he was cooperative and tried to be friendly, but it was 
difficult for him.  The veteran smiled, but with some effort.  
Overall, the affect matched the content of the discussion.  
The veteran denied having any hallucinations.  However, some 
suspicious thought content which reached almost a delusional 
level was noted, especially when he talked about his 
relationships to VA and the government in general.  The 
examiner noted that the veteran was not psychotic at that 
time.  He did not appear to have organic brain syndrome.  
There was some very mild obsessional thought noted.  The 
examiner noted that the veteran appeared to be of average to 
high average intelligence.  Abstraction ability was normal.  
Judgment was noted to have been mildly impaired and some 
impulsivity was noted.  Recent and remote memory, as well as 
attention and concentration were intact.  
It was the overall impression of the examiner in July 2000 
that the veteran appeared to have long-standing mixed 
disorder with features of anxiety and affective problems, 
which appeared to date back to service.  The examiner opined 
that overall the veteran appeared to be no worse then when 
examined in 1998, except for the possibility of being more 
isolated and the fact he had given up on the idea of gainful 
employment.  The examiner opined that the veteran's overall 
condition was the same one as described in the service, which 
included irritability and problems with people.  An Axis I 
diagnosis of affective disorder, none other specified, with 
anxiety and irritability was recorded.  An Axis II diagnosis 
of personality disorder was recorded.  A Global Assessment 
Functioning Score (GAF) score of 60 was recorded.  The 
examiner noted that if only the Axis I diagnosis were to be 
considered, a GAF score of 70 would be entered.  

A report, submitted by J.L., M.D., dated in March 2001, 
reflects that he had examined the veteran in 1998, and since 
that time, the appellant continued to have significant 
difficulty with anxiety, panic and coping with stress.  It 
was noted that the veteran was isolated, withdrawn and was 
unable to function in a consistent manner.  The physician 
indicated that the veteran felt sad and discouraged and as if 
he had failed.  It was noted that the veteran derived little 
pleasure out of anything.  The veteran felt as if he was 
being punished, had lost confidence, cried a significant 
amount, felt agitated, and had lost significant interest in 
activities of life.  The veteran had trouble making 
decisions, had less energy and slept poorly.  He related that 
he felt irritable, had an inability to concentrate, was 
tired, and had lost interest in intimacy.  The veteran also 
experience physical symptoms of numbness and tingling, hot 
flashes, wobbly legs, an inability to relax, dizziness, heart 
pounding, nervousness, difficulty breathing, sweating, 
flashes, and tremors.  The physician concluded that all of 
these symptoms occurred at a significant level and interfered 
with the veteran's functioning and ability to work or to seek 
any gainful employment.  The veteran was assigned a GAF score 
of 45-50.  

A July 2001 VA mental disorders examination report reflects 
that the examiner had reviewed the veteran's entire claims 
files prior to the examination.  The veteran's history with 
respect to his mental disorder was recorded in detail.  The 
veteran reported that his wife had died in the fall of 2000 
and that that had led him to have increased anxiety and 
"upsetness," especially when he thought about her and her 
family.  Overall, however, he related that he was less 
suspicious than a year previously and was overall more 
stable, which he attributed to medication.  The veteran also 
believed that his sleep had somewhat improved over the 
previous year. He stated that his anxiety was currently a 
five, on a scale of one to ten.  His memory was about a seven 
or eight on the same scale as a year previously, and he again 
attributed the improvement to his medications.  The veteran 
described his appetite as good.  He stated that he was 
isolated and had problems with concentration.  He reported 
that he spent almost all of his time at home without 
activities, and that that had not changed from the previous 
year.  He reported that he was unemployed and that he was 
unable to concentrate.  The veteran complained of feeling 
anxious and isolated.  As an example of his inability to 
concentrate, he described an incident in which he helped a 
friend fill out a government form and did it incorrectly 
because of a lack of concentration.  It was the examiner's 
opinion that the veteran's problems of reliability, 
flexibility and deficiency which affected his work were due 
to the personality portion of the total psychiatric 
disability.  

The mental status examination in July 2001 reflects that the 
veteran was oriented in all three spheres.  He was neatly 
dressed.  His speech was logical, coherent, and non-
tangential or circumstantial.  The veteran was spontaneous.  
The veteran made good eye contact.  His voice was well-
modulated.  There was no dysphasia, but there was some mild 
blocking on words upon requested production.  He was pleasant 
and cooperative.  The veteran's mood appeared normal, but 
mildly anxious.  The examiner indicated that there was little 
change in the veteran when compared to one year ago.  There 
was no evidence of hallucinations, delusions, organic brain 
syndrome or clinical desperation.  Some mild anxiety was 
present.  There was no startle reaction.  The examiner noted 
that the veteran appeared of average intelligence.  
Concentration and attention were slightly impaired.  Short 
term memory appeared impaired and some confabulation was 
noted.  Judgment showed some impulsivity.  Concept formation 
was normal.  The veteran was able to follow simple 
directions.  Overall, the examiner concluded that there was 
no great change in the veteran's condition over the past 
year.  The veteran related that his anxiety was mildly better 
due to the medication but the anxiety appeared to be about 
the same level or even slightly worse to the examiner.  It 
was noted that concentration and attention and recent memory 
appeared somewhat worse than a year ago.  The examiner stated 
that from 1993-1996, the veteran demonstrated only a mild 
level of anxiety and depression, and that a GAF score of 70 
had been recorded, which the examiner considered to be 
appropriate assessment.  An Axis I diagnosis of affective 
disorder not other wise specified with anxiety and 
irritability were recorded in July 2001.  An Axis II 
diagnosis of personality disorder was entered.  A GAF score 
of 60 was entered.  If only the service-connected Axis I 
diagnosis was considered, the current GAF score would be an 
estimated 65.  The examiner concluded that the basis for the 
increase in deterioration in the veteran's cognitive function 
might have been the service-connected anxiety disorder.  

VA outpatient reports, dating from 1998-2001, reflect that 
when seen in May 2001, the veteran was working on issues of 
grief, resentment and anxiety.  The veteran had a restricted 
affect and a mildly dysphoric mood.  The veteran did not 
exhibit any indications of anxiety distress during the 
session.  He talked about feelings related to the sudden 
death of his wife.  He related that, "The memories do no 
interfere with my enjoyment of life.  I can talk about it and 
not down."  When seen in October 2001, the veteran was very 
anxious and his mood was dysphoric.  His speech was somewhat 
circumstantial.  The veteran reported having tremors from 
anxiety.  It was noted that he had had a history of suicidal 
ideations and homicidal ideations but he did not have them 
currently.  It was noted that his wife had died and that that 
had been difficult for him.  

A May 2002 report, submitted by C.C., L.P.C., reflects that 
the veteran was seen by him in March 2002.  At that time, the 
veteran complained of problems with coping with stress, 
anxiety, feeling sad most of the time, deriving little 
pleasure out of things, having difficulty making decisions, 
and often being unable to complete tasks.  The veteran's 
sleep was poor and he felt as if he had no energy.  He 
related that he was unable to relax, felt dizzy, and that his 
heart pounded.  The veteran reported feeling unsteady, 
nervous and shaky.  The veteran feared losing control and had 
difficulty breathing  It was the opinion of the veteran's 
counselor that his symptoms occurred at significant levels 
and interfered with his functioning, ability to work and make 
decisions.  It was the opinion of the counselor that the 
veteran was unemployable.  The veteran was assigned a GAF 
score of 40.  

III.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2002).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2002).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  However, as noted in the Introduction above, 
since the veteran appealed the initial rating which granted 
service connection and assigned a disability rating for his 
generalized anxiety disorder, staged ratings may be assigned 
for separate periods of time.  See Fenderson, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2001).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The criteria for evaluating the degree of impairment 
resulting from a service-connected psychiatric disorder were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996) with 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2002).  Hence, the version 
most favorable to the claimant should be applied.  See 
Karnas, supra.  VA's General Counsel has determined that 
where VA issues an amendment to the rating schedule while an 
increased-rating claim is pending, and that amendment is more 
favorable to the claimant than the prior regulation, VA 
should apply the more favorable regulation to rate the 
disability for periods from and after the effective date of 
the change and should apply the prior regulation to rate the 
disability for earlier periods.  VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
1991); Dorward v. West, 13 Vet. App. 295 (2000); DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  

The veteran's service-connected generalized anxiety disorder 
is currently rated 30 percent disabling under Diagnostic Code 
9400.  Prior to November 7, 1996, a 30 percent rating was 
warranted for generalized anxiety disorder when there was 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people and 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired or where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and his 
psychoneurotic symptoms be of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in the veteran's virtual 
isolation in the community, or that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior, or that the individual was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  A showing of any one of the above 
evaluative criteria for a 100 percent rating was a sufficient 
basis upon which to award a 100 percent evaluation.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  

The Court has stated that the word "definite," as used in 
the old schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (2002).  

The revised regulations provide that a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2002).  

Assignment of a 70 percent rating is contemplated where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent danger in hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2002).  

Initially, the Board notes that the veteran's psychiatric 
diagnoses include affective disorder or generalized anxiety 
disorder, and a personality disorder; however, service 
connection has only been established for the generalized 
anxiety disorder/affective disorder.  In fact, service 
connection may not be granted for a personality disorder.  
See 38 C.F.R. § 3.303(c) (2002) (congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency are not diseases or injuries within the 
meaning of applicable legislation).  Nevertheless, the Board 
is precluded from differentiating between the symptomatology 
attributable to a nonservice-connected disability and that 
attributable to a service-connected disability in the absence 
of medical evidence making such distinction.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  In reviewing the psychiatric 
assessments in the claims file, the Board finds that, in the 
present case, such an apportionment of disability is 
feasible.  

Upon VA examination in July 2000, the veteran was diagnosed 
with an affective disorder with anxiety and irritability, and 
a personality disorder.  The examiner concluded that the 
veteran's Global Assessment of Functioning (GAF) was 60.  
However, if only the impairment associated with the affective 
disorder was considered, the veteran's GAF score would be 70.  
Similarly, upon VA examination in July 2001, the examiner 
ascertained that the veteran's GAF would be an estimated 65 
if only the service-connected anxiety disorder was 
considered.  Consequently, there is clear medical evidence 
which makes a distinction between the level of impairment 
associated with the veteran's service-connected generalized 
anxiety disorder in contrast to his nonservice-connected 
personality disorder.  

The Board acknowledges that the veteran's private counselors 
and physicians have estimated his GAF to be between 40 and 
50.  However, none of these professionals addressed the 
veteran's personality disorder, but rather considered his 
entire psychiatric picture to be service-connected when they 
assigned his GAF score.  The existence of the veteran's 
personality disorder is unequivocal and well-documented in 
the record.  Furthermore, the assessments made by the VA 
examiners were based on a thorough review of the entire 
record as well as extensive evaluation.  Hence, the Board 
these reports to be more probative.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  

In this context, and in considering the claim for an 
increased rating, the Board finds that the evidence does not 
support the assignment of a higher rating for the veteran's 
service-connected anxiety disorder under either the old or 
new rating criteria at any time during the rating period.  
The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 61 and 70 contemplates some mild 
symptoms which result in some difficulty in social 
occupational, or school functioning (e.g., depressed mood and 
mild insomnia) but otherwise generally functioning pretty 
well with some meaningful interpersonal relationships.  A 
score between 51 and 60 contemplates moderate symptoms which 
result in moderate impairment in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score between 41 and 50 contemplates 
serious symptoms which result in serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The GAF score is probative 
evidence for VA rating purposes, because it indicates a 
person's ability to function in the areas of concern in 
rating disabilities for VA purposes.  Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

In July 2000 and July 2001, symptoms included anxiety, 
depression, and difficulty with concentration.  However, VA 
examiners concluded that the veteran's difficulties with 
reliability, flexibility and deficiency which affected his 
employment were due to the personality portion of his 
psychiatric disability and not the service-connected 
generalized anxiety disorder.  Additionally, he had 
maintained a long-term marriage, and maintained some 
friendships.  In fact, he noted that he had assisted a friend 
in completing some government documents.  The examiners 
concluded that the symptoms associated with the veteran's 
generalized anxiety disorder were mild.  The earlier medical 
evidence of record for the period from 1993 to 1996, presents 
a similar level of disability due to the generalized anxiety 
disorder, as noted by the later examiners.  The private 
treatment providers found a more severe level of psychiatric 
disability.  However, as discussed above, they considered the 
veteran's psychiatric picture as a whole, particularly when 
concluding that the veteran was unemployable.  Hence, as 
explained above, their opinions are less probative on the 
matter of the level of disability associated with the 
veteran's service-connected disorder.  Consequently, in 
considering the rating criteria, the Board finds the degree 
of symptomatology associated with the veteran's service-
connected generalized anxiety disorder to approximate no more 
than definite social and industrial impairment.  Hence, a 
higher rating is not warranted.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

During the relevant time period at issue here, the new rating 
criteria may be applied to the veteran's case no earlier than 
November 7, 1996.  However, the Board also finds that rating 
in excess of 30 percent is not warranted under the new 
criteria.  Although there was evidence of occupational and 
social impairment as discussed above, and there was evidence 
of difficulty concentrating, anxiety and depression, the 
record does not establish that the veteran's service-
connected anxiety disorder, alone, results in reduced 
reliability and productivity in social and industrial 
impairment.  He has not presented with circumstantial, 
circumlocutory or stereotyped speech, or panic attacks more 
than once a week.  His memory, judgment, and abstract 
thinking were adequate.  Concentration and attention were 
slightly impaired; however, his anxiety seemed to be 
improving with medication.  Again, the Board points out that 
the veteran's employment difficulties were attributed mainly 
to his personality disorder, not his generalized anxiety 
disorder.  Hence, the evidence does not warrant the 
assignment of a 50 percent rating for the service-connected 
anxiety disorder under those criteria at any time during the 
rating period.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

Furthermore, there is no objective medical evidence which 
demonstrates anything exceptional or unusual about the 
veteran's service-connected anxiety disorder which is not 
contemplated in the criteria in VA's Schedule for Rating 
Disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
record does not reflect that the veteran has required 
frequent periods of hospitalization for his service-connected 
anxiety disorder, and his inability to work has been 
determined to stem mostly from his nonservice-connected 
personality disorder.  Therefore, referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 30 percent for generalized anxiety disorder under the 
former or current criteria at any time during the rating 
period.  Therefore, the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  See Fenderson, 
Alemany, supra.  


ORDER


A rating in excess of 30 percent for generalized anxiety 
disorder is denied.


		
	SUSAN J. JANEC
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

